


110 HR 5985 IH: Compensation for Combat Veterans

U.S. House of Representatives
2008-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5985
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2008
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the
		  service treatable as service engaged in combat with the enemy for utilization
		  of non-official evidence for proof of service-connection in a combat-related
		  disease or injury.
	
	
		1.Short titleThis Act may be cited as the
			 Compensation for Combat Veterans
			 Act.
		2.Clarification of
			 service treatable as service engaged in combat with the enemy for utilization
			 of non-official evidence for proof of service-connection in combat-related
			 diseases or injuriesSection
			 1154(b) of title 38, United States Code, is amended—
			(1)by inserting
			 (1) after (b); and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)A veteran who during active service
				described in paragraph (1) served in a combat zone for purposes of section 112
				of the Internal Revenue Code of 1986, or a predecessor provision of law, shall
				be treated as having engaged in combat with the enemy in active service for
				purposes of that paragraph during such service in that combat
				zone.
					.
			
